DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 25, 2021, and July 13, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 6, 10 – 13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Navratil et al (US Patent Application Publication 2021/0076166), and further in view of Ching-Yu Liao (US Patent Application Publication 2021/0058748). Hereinafter Navratil and Liao.

Regarding claim 1, Navratil discloses a wireless communication method, implemented by a first user plane function (UPF) entity, wherein the method comprises: 
receiving a multicast address of a group and session information of a plurality of second terminals from a session management function (SMF) entity (the SMF transmits a Multicast Session Create Request to the UPF, and the multicast IP PDU session is created if the interface between the RAN and the UPF is using point-to-point tunneling, and the UPF has allocated (N3) tunnel information, and the information was included in the (N4) Multicast Session Notification, paragraphs [0154], [0155], [0170]; the UPF handling IP PDU session type is used by the UPF to learn which multicast addresses have UEs (hosts), paragraph [0135]); and
sending the first service data to each of the second terminals based on the multicast address and the session information (the UPF is configured to forward the user data to the RAN, where the IP multicast packets are sent through the CN (N3) tunnel, and the RAN transmits the user data to the UEs, where the RAN is configured for communications to the UE after receiving multicast PDU session request, paragraphs [0163], [0164], [0175]).
However, Navratil does not explicitly disclose “receiving first service data from a first terminal, wherein a destination address of the first service data is the multicast address;” and “duplicating the received first service data to obtain a plurality of copies of the first service data.”
Liao discloses “receiving first service data from a first terminal, wherein a destination address of the first service data is the multicast address;” and “duplicating the received first service data to obtain a plurality of copies of the first service data” as the one or more DGWs (data gateways) in the CN-UPF checks the IP multicast address and determines how to forward the group service packets if a PDU multicast session is created for the joined RAN nodes with IP multicast capability to use IP multicast, and the DGWs in the CN-UPF forwards the same received traffic flow towards different target, e.g. destined to different DGWs or the RAN nodes, where the packet flow is split by replicating the received packets from the source input and forwarded to two or more target outputs (paragraphs [0201] – [0202]). 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Navratil and Liao before him or her, to incorporate the CN-UPF forwarding the group service packet as taught by Liao, to improve the UPF of Navratil for IP multicast packets transmission. The motivation for doing so would have been to provide more information with the PDU groupcast session control mechanism for adapting to the traffic characteristics of different group based services (paragraph [0188] of Liao).

Regarding claim 2, Navratil and Liao disclose the method of claim 1, Navratil discloses wherein the session information comprises information about a tunnel between a radio access network (RAN) of each of the second terminals and the first UPF entity (the UPF is configured to forward the user data to the RAN, where the IP multicast packets are sent through the CN (N3) tunnel, and the RAN transmits the user data to the UEs, where the RAN is configured for communications to the UE after receiving multicast PDU session request, paragraphs [0163], [0164], [0175]). 
However, Navratil does not explicitly disclose “wherein duplicating the first service data and sending the first service data to each of the second terminals comprises: storing a group route corresponding to the multicast address, wherein the group route comprises the information;” and “sending the first service data to each of the second terminals based on the group route.”
Liao discloses “wherein duplicating the first service data and sending the first service data to each of the second terminals comprises: storing a group route corresponding to the multicast address, wherein the group route comprises the information;” and “sending the first service data to each of the second terminals based on the group route” as the one or more DGWs (data gateways) in the CN-UPF checks the IP multicast address and determines how to forward the group service packets if a PDU multicast session is created for the joined RAN nodes with IP multicast capability to use IP multicast, and the DGWs in the CN-UPF forwards the same received traffic flow towards different target, e.g. destined to different DGWs or the RAN nodes, where the packet flow is split by replicating the received packets from the source input and forwarded to two or more target outputs (paragraphs [0201] – [0202]), where the apparatus stores a groupcast context comprising the TGSID value, a groupcast IP flow identifier value, a downlink data gateway address or port value of a groupcast IP flow, and one or more virtual cell identifiers that has activated the groupcast service (paragraph [0427]). 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Navratil and Liao before him or her, to incorporate the CN-UPF forwarding the group service packet as taught by Liao, to improve the UPF of Navratil for IP multicast packets transmission. The motivation for doing so would have been to provide more information with the PDU groupcast session control mechanism for adapting to the traffic characteristics of different group based services (paragraph [0188] of Liao).

Regarding claim 3, Navratil and Liao disclose the method of claim 1, but Navratil does not explicitly disclose wherein the session information comprises address information of each of the second terminals, wherein duplicating the first service data  and sending the first service data to each of the second terminals comprises: 
storing a group route corresponding to the multicast address, wherein the group route comprises the address information; 
obtaining the address information based on the group route; 
determining information about a tunnel between a RAN of each of the second terminals and the first UPF entity based on the address information; and 
sending the first service data to each of the second terminals through the tunnel corresponding to the information.
Liao discloses the one or more DGWs (data gateways) in the CN-UPF checks the IP multicast address and determines how to forward the group service packets if a PDU multicast session is created for the joined RAN nodes with IP multicast capability to use IP multicast, and the DGWs in the CN-UPF forwards the same received traffic flow towards different target, e.g. destined to different DGWs or the RAN nodes, where the packet flow is split by replicating the received packets from the source input and forwarded to two or more target outputs (paragraphs [0201] – [0202]), where the apparatus stores a groupcast context comprising the TGSID value, a groupcast IP flow identifier value, a downlink data gateway address or port value of a groupcast IP flow, and one or more virtual cell identifiers that has activated the groupcast service (paragraph [0427]). 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Navratil and Liao before him or her, to incorporate the CN-UPF forwarding the group service packet as taught by Liao, to improve the UPF of Navratil for IP multicast packets transmission. The motivation for doing so would have been to provide more information with the PDU groupcast session control mechanism for adapting to the traffic characteristics of different group based services (paragraph [0188] of Liao).

Regarding claim 6, Navratil discloses a wireless communication method, implemented by a session management function (SMF) entity, wherein the wireless communication method comprises: 
receiving a message comprising first address information of a first terminal in a group (the SMF receives a Multicast notification, where the multicast session notification includes a PDU Session ID, IP multicast address, and tunnel end-point information, paragraph [0145]); and 
sending a multicast address of the group and first session information of a plurality of second terminals to the first UPF entity (the UPF is configured to forward the user data to the RAN, where the IP multicast packets are sent through the CN (N3) tunnel, and the RAN transmits the user data to the UEs, where the RAN is configured for communications to the UE after receiving multicast PDU session request, paragraphs [0163], [0164], [0175]).
However, Navratil does not explicitly disclose “receiving a group route establishment request message” and “determining a first user plane function (UPF) entity based on the first address information.” 
Liao discloses “receiving a group route establishment request message” and “determining a first user plane function (UPF) entity based on the first address information” as the one or more DGWs (data gateways) in the CN-UPF checks the IP multicast address and determines how to forward the group service packets if a PDU multicast session is created for the joined RAN nodes with IP multicast capability to use IP multicast, and the DGWs in the CN-UPF forwards the same received traffic flow towards different target, e.g. destined to different DGWs or the RAN nodes, where the packet flow is split by replicating the received packets from the source input and forwarded to two or more target outputs (paragraphs [0201] – [0202]). 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Navratil and Liao before him or her, to incorporate the CN-UPF forwarding the group service packet as taught by Liao, to improve the UPF of Navratil for IP multicast packets transmission. The motivation for doing so would have been to provide more information with the PDU groupcast session control mechanism for adapting to the traffic characteristics of different group based services (paragraph [0188] of Liao).

Regarding claim 10, Navratil and Liao disclose the method of claim 6, Navratil discloses further comprising sending, to the first UPF entity, second session information of the first terminal comprising either information about a tunnel between a RAN of the first terminal and the first UPF entity or the first address information (the UPF is configured to forward the user data to the RAN, where the IP multicast packets are sent through the CN (N3) tunnel, and the RAN transmits the user data to the UEs, where the RAN is configured for communications to the UE after receiving multicast PDU session request, paragraphs [0163], [0164], [0175]).

Regarding claim 11, Navratil discloses a first user plane function (UPF) entity (control apparatus, Fig. 3) comprising: 
a processor (control apparatus comprises at least one data processing unit and/or processor, paragraph [0111]); and
a memory coupled to the processor and configured to store instructions that, when executed by the processor, cause the first UPF entity to be configured to (control apparatus comprises memory, where the processor is configured to execute appropriate software code to provide the control functions, paragraph [0111]):
receive a multicast address of a group and session information of a plurality of second terminals from a session management function (SMF) entity (the SMF transmits a Multicast Session Create Request to the UPF, and the multicast IP PDU session is created if the interface between the RAN and the UPF is using point-to-point tunneling, and the UPF has allocated (N3) tunnel information, and the information was included in the (N4) Multicast Session Notification, paragraphs [0154], [0155], [0170]; the UPF handling IP PDU session type is used by the UPF to learn which multicast addresses have UEs (hosts), paragraph [0135]); and 
send the first service data to each of the second terminals based on the multicast address and the session information (the UPF is configured to forward the user data to the RAN, where the IP multicast packets are sent through the CN (N3) tunnel, and the RAN transmits the user data to the UEs, where the RAN is configured for communications to the UE after receiving multicast PDU session request, paragraphs [0163], [0164], [0175]).
However, Navratil does not explicitly disclose “receive first service data from a first terminal, wherein a destination address of the first service data is the multicast address;” and “duplicate the first service data to obtain a plurality of copies of first service data.”
Liao discloses “receive first service data from a first terminal, wherein a destination address of the first service data is the multicast address;” and “duplicate the first service data to obtain a plurality of copies of first service data” as the one or more DGWs (data gateways) in the CN-UPF checks the IP multicast address and determines how to forward the group service packets if a PDU multicast session is created for the joined RAN nodes with IP multicast capability to use IP multicast, and the DGWs in the CN-UPF forwards the same received traffic flow towards different target, e.g. destined to different DGWs or the RAN nodes, where the packet flow is split by replicating the received packets from the source input and forwarded to two or more target outputs (paragraphs [0201] – [0202]). 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Navratil and Liao before him or her, to incorporate the CN-UPF forwarding the group service packet as taught by Liao, to improve the UPF of Navratil for IP multicast packets transmission. The motivation for doing so would have been to provide more information with the PDU groupcast session control mechanism for adapting to the traffic characteristics of different group based services (paragraph [0188] of Liao).

Regarding claim 12, Navratil and Liao disclose the first UPF entity of claim 11, Navratil discloses wherein the session comprises information about a tunnel between a radio access network (RAN) of each of the second terminals and the first UPF entity (the UPF is configured to forward the user data to the RAN, where the IP multicast packets are sent through the CN (N3) tunnel, and the RAN transmits the user data to the UEs, where the RAN is configured for communications to the UE after receiving multicast PDU session request, paragraphs [0163], [0164], [0175]).
However, Navratil does not explicitly disclose “wherein the instructions that cause the UPF entity to duplicate the first service data and send the first service data to each of the second terminals further cause the entity to be configured to: store a group route corresponding to the multicast address, the group route comprising the information;” and “send the first service data to each of the second terminals based on the group route.”
Liao discloses “wherein the instructions that cause the UPF entity to duplicate the first service data and send the first service data to each of the second terminals further cause the entity to be configured to: store a group route corresponding to the multicast address, the group route comprising the information;” and “send the first service data to each of the second terminals based on the group route” as the one or more DGWs (data gateways) in the CN-UPF checks the IP multicast address and determines how to forward the group service packets if a PDU multicast session is created for the joined RAN nodes with IP multicast capability to use IP multicast, and the DGWs in the CN-UPF forwards the same received traffic flow towards different target, e.g. destined to different DGWs or the RAN nodes, where the packet flow is split by replicating the received packets from the source input and forwarded to two or more target outputs (paragraphs [0201] – [0202]), where the apparatus stores a groupcast context comprising the TGSID value, a groupcast IP flow identifier value, a downlink data gateway address or port value of a groupcast IP flow, and one or more virtual cell identifiers that has activated the groupcast service (paragraph [0427]). 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Navratil and Liao before him or her, to incorporate the CN-UPF forwarding the group service packet as taught by Liao, to improve the UPF of Navratil for IP multicast packets transmission. The motivation for doing so would have been to provide more information with the PDU groupcast session control mechanism for adapting to the traffic characteristics of different group based services (paragraph [0188] of Liao).

Regarding claim 13, Navratil and Liao disclose the first UPF entity of claim 11, but Navratil does not explicitly disclose wherein the session information comprises address information of each of the second terminals, wherein the instructions that cause the UPF entity to duplicate the first service data and send the first service data to each of the second terminals further cause the UPF entity to be configured to: 
store a group route corresponding to the multicast address, wherein the group route comprises the address information; 
obtain the address information based on the group route;
determine information about a tunnel between a RAN of each of the second terminals and the first UPF entity based on the address information; and 
send the first service data to each of the second terminals through the tunnel corresponding to the information.
Liao discloses the one or more DGWs (data gateways) in the CN-UPF checks the IP multicast address and determines how to forward the group service packets if a PDU multicast session is created for the joined RAN nodes with IP multicast capability to use IP multicast, and the DGWs in the CN-UPF forwards the same received traffic flow towards different target, e.g. destined to different DGWs or the RAN nodes, where the packet flow is split by replicating the received packets from the source input and forwarded to two or more target outputs (paragraphs [0201] – [0202]), where the apparatus stores a groupcast context comprising the TGSID value, a groupcast IP flow identifier value, a downlink data gateway address or port value of a groupcast IP flow, and one or more virtual cell identifiers that has activated the groupcast service (paragraph [0427]). 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Navratil and Liao before him or her, to incorporate the CN-UPF forwarding the group service packet as taught by Liao, to improve the UPF of Navratil for IP multicast packets transmission. The motivation for doing so would have been to provide more information with the PDU groupcast session control mechanism for adapting to the traffic characteristics of different group based services (paragraph [0188] of Liao).

Regarding claim 16, Navratil discloses a session management function (SMF) entity (control apparatus, Fig. 3), comprising: 
a processor (control apparatus comprises at least one data processing unit and/or processor, paragraph [0111]);
a memory coupled to the processor and configured to store instructions that, when executed by the processor, cause the SMF entity to be configured to (control apparatus comprises memory, where the processor is configured to execute appropriate software code to provide the control functions, paragraph [0111]):
receive a message comprising first address information of a first terminal in a group (the SMF receives a Multicast notification, where the multicast session notification includes a PDU Session ID, IP multicast address, and tunnel end-point information, paragraph [0145]); and 
send a multicast address of the group and first session information of a plurality of second terminals to the first UPF entity (the UPF is configured to forward the user data to the RAN, where the IP multicast packets are sent through the CN (N3) tunnel, and the RAN transmits the user data to the UEs, where the RAN is configured for communications to the UE after receiving multicast PDU session request, paragraphs [0163], [0164], [0175]).
However, Navratil does not explicitly disclose “receive a group route establishment request message” and “determine a first user plane function (UPF) entity based on the first address information.” 
Liao discloses “receive a group route establishment request message” and “determine a first user plane function (UPF) entity based on the first address information” as the one or more DGWs (data gateways) in the CN-UPF checks the IP multicast address and determines how to forward the group service packets if a PDU multicast session is created for the joined RAN nodes with IP multicast capability to use IP multicast, and the DGWs in the CN-UPF forwards the same received traffic flow towards different target, e.g. destined to different DGWs or the RAN nodes, where the packet flow is split by replicating the received packets from the source input and forwarded to two or more target outputs (paragraphs [0201] – [0202]). 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Navratil and Liao before him or her, to incorporate the CN-UPF forwarding the group service packet as taught by Liao, to improve the UPF of Navratil for IP multicast packets transmission. The motivation for doing so would have been to provide more information with the PDU groupcast session control mechanism for adapting to the traffic characteristics of different group based services (paragraph [0188] of Liao).

Regarding claim 20, Navratil and Liao disclose the SMF entity of claim 16, Navratil discloses wherein the instructions further cause the SMF entity to be configured to send to the first UPF entity, second session information of the first terminal comprising either information about a tunnel between a RAN of the first terminal and the first UPF entity or the first address information (the UPF is configured to forward the user data to the RAN, where the IP multicast packets are sent through the CN (N3) tunnel, and the RAN transmits the user data to the UEs, where the RAN is configured for communications to the UE after receiving multicast PDU session request, paragraphs [0163], [0164], [0175]).

Claims 4, 5, 7 – 9, 14, 15, and 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Navratil et al (US Patent Application Publication 2021/0076166) in view of Ching-Yu Liao (US Patent Application Publication 2021/0058748), and further in view of Park et al (US Patent Application Publication 2020/0077357). Hereinafter Navratil, Liao, and Park.

Regarding claim 4, Navratil and Liao disclose the method of claim 1, but Navratil and Liao do not explicitly disclose wherein the session information comprises information about a tunnel between a second UPF entity in which each of the second terminals is located and the first UPF entity, wherein duplicating the first service data and sending the first service data to each of the second terminals comprises: 
storing a group route corresponding to the multicast address comprising the information; and 
sending the first service data to each of the second terminals through the second UPF entity based on the group route.
Park discloses SMF selects a plurality of anchor UPFs through the UPF selection, where the SMF transfers the N3 tunnel information generated by the RAN to the UPF1 that is an end-point of the N3 tunnel, and anchor UPF2 acquires all tunnel related information for the N9 tunnel setup (paragraphs [0100], [0104]).
Since Liao discloses “wherein duplicating the first service data and sending the first service data to each of the second terminals comprises: storing a group route corresponding to the multicast address comprising the information; and sending the first service data to each of the second terminals” as the one or more DGWs (data gateways) in the CN-UPF checks the IP multicast address and determines how to forward the group service packets if a PDU multicast session is created for the joined RAN nodes with IP multicast capability to use IP multicast, and the DGWs in the CN-UPF forwards the same received traffic flow towards different target, e.g. destined to different DGWs or the RAN nodes, where the packet flow is split by replicating the received packets from the source input and forwarded to two or more target outputs (paragraphs [0201] – [0202]), where the apparatus stores a groupcast context comprising the TGSID value, a groupcast IP flow identifier value, a downlink data gateway address or port value of a groupcast IP flow, and one or more virtual cell identifiers that has activated the groupcast service (paragraph [0427]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Navratil, Liao, and Park before him or her, to incorporate the SMF selecting different UPFs as taught by Park, to improve the modified UPF of Navratil-Liao for IP multicast packets transmission through different UPFs to other UEs. The motivation for doing so would have been to efficiently managing an UP connection resource of a PDU session in a cellular wireless communication system (paragraph [0002] of Park).

Regarding claim 5, Navratil and Liao disclose the method of claim 1, but Navratil and Liao do not explicitly disclose wherein the session information comprises address information of each of the second terminals and information about a tunnel between a second UPF entity in which each of the second terminals is located and the first UPF entity, wherein duplicating the first service data and sending the duplicated first service data to each of the second terminals comprises: 
storing a group route corresponding to the multicast address, wherein the group route comprises the address information and the information; and 
sending the first service data to each of the second terminals based on the group route.
Park discloses SMF selects a plurality of anchor UPFs through the UPF selection, where the SMF transfers the N3 tunnel information generated by the RAN to the UPF1 that is an end-point of the N3 tunnel, and anchor UPF2 acquires all tunnel related information for the N9 tunnel setup (paragraphs [0100], [0104]).
Since Liao discloses “wherein duplicating the first service data and sending the duplicated first service data to each of the second terminals comprises: storing a group route corresponding to the multicast address, wherein the group route comprises the address information and the information; and sending the first service data to each of the second terminals based on the group route” as the one or more DGWs (data gateways) in the CN-UPF checks the IP multicast address and determines how to forward the group service packets if a PDU multicast session is created for the joined RAN nodes with IP multicast capability to use IP multicast, and the DGWs in the CN-UPF forwards the same received traffic flow towards different target, e.g. destined to different DGWs or the RAN nodes, where the packet flow is split by replicating the received packets from the source input and forwarded to two or more target outputs (paragraphs [0201] – [0202]), where the apparatus stores a groupcast context comprising the TGSID value, a groupcast IP flow identifier value, a downlink data gateway address or port value of a groupcast IP flow, and one or more virtual cell identifiers that has activated the groupcast service (paragraph [0427]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Navratil, Liao, and Park before him or her, to incorporate the SMF selecting different UPFs as taught by Park, to improve the modified UPF of Navratil-Liao for IP multicast packets transmission through different UPFs to other UEs. The motivation for doing so would have been to efficiently managing an UP connection resource of a PDU session in a cellular wireless communication system (paragraph [0002] of Park).

Regarding claim 7, Navratil and Liao disclose the method of claim 6, but Navratil and Liao do not explicitly disclose wherein the group route establishment request message further comprises second address information of the second terminals, wherein the method further comprises determining each of a plurality of second UPF entities based on the second address information, wherein when the first UPF entity and each of the second UPF entities are a same function entity, the first session information comprises information about a tunnel between a radio access network (RAN) of each of the second terminals and the first UPF entity or comprises the second address information.
Park discloses SMF selects a plurality of anchor UPFs through the UPF selection, where the SMF transfers the N3 tunnel information generated by the RAN to the UPF1 that is an end-point of the N3 tunnel, and anchor UPF2 acquires all tunnel related information for the N9 tunnel setup (paragraphs [0100], [0104]). The selected anchor UPF is the same UPF that is the end-point N3 tunnel  to the RAN.
Since Liao discloses “wherein the group route establishment request message further comprises second address information of the second terminals” as the one or more DGWs (data gateways) in the CN-UPF checks the IP multicast address and determines how to forward the group service packets if a PDU multicast session is created for the joined RAN nodes with IP multicast capability to use IP multicast, and the DGWs in the CN-UPF forwards the same received traffic flow towards different target, e.g. destined to different DGWs or the RAN nodes, where the packet flow is split by replicating the received packets from the source input and forwarded to two or more target outputs (paragraphs [0201] – [0202]), where the apparatus stores a groupcast context comprising the TGSID value, a groupcast IP flow identifier value, a downlink data gateway address or port value of a groupcast IP flow, and one or more virtual cell identifiers that has activated the groupcast service (paragraph [0427]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Navratil, Liao, and Park before him or her, to incorporate the SMF selecting UPFs as taught by Park, to improve the modified UPF of Navratil-Liao for IP multicast packets transmission through different UPFs to other UEs. The motivation for doing so would have been to efficiently managing an UP connection resource of a PDU session in a cellular wireless communication system (paragraph [0002] of Park).

Regarding claim 8, Navratil and Liao disclose the method of claim 7, but Navratil and Liao do not explicitly disclose further comprising determining each of a plurality of second UPF entities based on the second address information, wherein when the first UPF entity and each of the second UPF entities are different function entities, the first session information comprises information about a tunnel between a second UPF entity and the first UPF entity or comprises the second address information and the information, wherein the second UPF entity is where each of the second terminals is located.
Park discloses SMF selects a plurality of anchor UPFs through the UPF selection, where the SMF transfers the N3 tunnel information generated by the RAN to the UPF1 that is an end-point of the N3 tunnel, and anchor UPF2 acquires all tunnel related information for the N9 tunnel setup (paragraphs [0100], [0104]). The UPF1 and UPF2 are different UPFs.
Since Liao discloses the one or more DGWs (data gateways) in the CN-UPF checks the IP multicast address and determines how to forward the group service packets if a PDU multicast session is created for the joined RAN nodes with IP multicast capability to use IP multicast, and the DGWs in the CN-UPF forwards the same received traffic flow towards different target, e.g. destined to different DGWs or the RAN nodes, where the packet flow is split by replicating the received packets from the source input and forwarded to two or more target outputs (paragraphs [0201] – [0202]), where the apparatus stores a groupcast context comprising the TGSID value, a groupcast IP flow identifier value, a downlink data gateway address or port value of a groupcast IP flow, and one or more virtual cell identifiers that has activated the groupcast service (paragraph [0427]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Navratil, Liao, and Park before him or her, to incorporate the SMF selecting different UPFs as taught by Park, to improve the modified UPF of Navratil-Liao for IP multicast packets transmission through different UPFs to other UEs. The motivation for doing so would have been to efficiently managing an UP connection resource of a PDU session in a cellular wireless communication system (paragraph [0002] of Park).

Regarding claim 9, Navratil and Liao disclose the method of claim 8, but Navratil and Liao do not explicitly disclose further comprising sending the information to the second UPF entity.
Park discloses SMF selects a plurality of anchor UPFs through the UPF selection, where the SMF transfers the N3 tunnel information generated by the RAN to the UPF1 that is an end-point of the N3 tunnel, and anchor UPF2 acquires all tunnel related information for the N9 tunnel setup (paragraphs [0100], [0104]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Navratil, Liao, and Park before him or her, to incorporate the SMF selecting different UPFs as taught by Park, to improve the modified UPF of Navratil-Liao for IP multicast packets transmission through different UPFs to other UEs. The motivation for doing so would have been to efficiently managing an UP connection resource of a PDU session in a cellular wireless communication system (paragraph [0002] of Park).

Regarding claim 14, Navratil and Liao disclose the first UPF entity of claim 11, but Navratil and Liao do not explicitly disclose wherein the session information comprises information about a tunnel between a second UPF entity in which each of the second terminals is located and the first UPF entity, wherein the instructions that cause the UPF entity to duplicate the first service data and send the first service data to each of the second terminals further cause the UPF entity to be configured to: 
store a group route corresponding to the multicast address comprising the information; and 
send the first service data to each of the second terminals through the second UPF entity based on the group route.
Park discloses SMF selects a plurality of anchor UPFs through the UPF selection, where the SMF transfers the N3 tunnel information generated by the RAN to the UPF1 that is an end-point of the N3 tunnel, and anchor UPF2 acquires all tunnel related information for the N9 tunnel setup (paragraphs [0100], [0104]).
Since Liao discloses “wherein the instructions that cause the UPF entity to duplicate the first service data and send the first service data to each of the second terminals further cause the UPF entity to be configured to: store a group route corresponding to the multicast address comprising the information; and send the first service data to each of the second terminals” as the one or more DGWs (data gateways) in the CN-UPF checks the IP multicast address and determines how to forward the group service packets if a PDU multicast session is created for the joined RAN nodes with IP multicast capability to use IP multicast, and the DGWs in the CN-UPF forwards the same received traffic flow towards different target, e.g. destined to different DGWs or the RAN nodes, where the packet flow is split by replicating the received packets from the source input and forwarded to two or more target outputs (paragraphs [0201] – [0202]), where the apparatus stores a groupcast context comprising the TGSID value, a groupcast IP flow identifier value, a downlink data gateway address or port value of a groupcast IP flow, and one or more virtual cell identifiers that has activated the groupcast service (paragraph [0427]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Navratil, Liao, and Park before him or her, to incorporate the SMF selecting different UPFs as taught by Park, to improve the modified UPF of Navratil-Liao for IP multicast packets transmission through different UPFs to other UEs. The motivation for doing so would have been to efficiently managing an UP connection resource of a PDU session in a cellular wireless communication system (paragraph [0002] of Park).

Regarding claim 15, Navratil and Liao disclose the first UPF entity of claim 11, but Navratil and Liao do not explicitly disclose wherein the session comprises address information of each of the second terminals and information about a tunnel between a second UPF entity in which each of the second terminals is located and the first UPF entity, wherein the instructions that cause the UPF entity to duplicate the first service data and send the first service data to each of the second terminals further cause the UPF entity to be configured to: 
store a group route corresponding to the multicast address comprising the address information and the information; and 
send the first service data to each of the second terminals based on the group route.
Park discloses SMF selects a plurality of anchor UPFs through the UPF selection, where the SMF transfers the N3 tunnel information generated by the RAN to the UPF1 that is an end-point of the N3 tunnel, and anchor UPF2 acquires all tunnel related information for the N9 tunnel setup (paragraphs [0100], [0104]).
Since Liao discloses “wherein the instructions that cause the UPF entity to duplicate the first service data and send the first service data to each of the second terminals further cause the UPF entity to be configured to: store a group route corresponding to the multicast address comprising the address information and the information; and send the first service data to each of the second terminals based on the group route” as the one or more DGWs (data gateways) in the CN-UPF checks the IP multicast address and determines how to forward the group service packets if a PDU multicast session is created for the joined RAN nodes with IP multicast capability to use IP multicast, and the DGWs in the CN-UPF forwards the same received traffic flow towards different target, e.g. destined to different DGWs or the RAN nodes, where the packet flow is split by replicating the received packets from the source input and forwarded to two or more target outputs (paragraphs [0201] – [0202]), where the apparatus stores a groupcast context comprising the TGSID value, a groupcast IP flow identifier value, a downlink data gateway address or port value of a groupcast IP flow, and one or more virtual cell identifiers that has activated the groupcast service (paragraph [0427]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Navratil, Liao, and Park before him or her, to incorporate the SMF selecting different UPFs as taught by Park, to improve the modified UPF of Navratil-Liao for IP multicast packets transmission through different UPFs to other UEs. The motivation for doing so would have been to efficiently managing an UP connection resource of a PDU session in a cellular wireless communication system (paragraph [0002] of Park).

Regarding claim 17, Navratil and Liao disclose the SMF entity of claim 16, but Navratil and Liao do not explicitly disclose wherein the group route establishment request message further comprises second address information of the second terminals, wherein the instructions further cause the SMF entity to be configured to determine each of a plurality second UPF entities based on the second address information, wherein when the first UPF entity and each of the second UPF entities are a same function entity, the first session information comprises information about a tunnel between a radio access network (RAN) of each of the second terminals and the first UPF entity or comprises the second address information.
Park discloses SMF selects a plurality of anchor UPFs through the UPF selection, where the SMF transfers the N3 tunnel information generated by the RAN to the UPF1 that is an end-point of the N3 tunnel, and anchor UPF2 acquires all tunnel related information for the N9 tunnel setup (paragraphs [0100], [0104]). The selected anchor UPF is the same UPF that is the end-point N3 tunnel  to the RAN.
Since Liao discloses “wherein the group route establishment request message further comprises second address information of the second terminals” as the one or more DGWs (data gateways) in the CN-UPF checks the IP multicast address and determines how to forward the group service packets if a PDU multicast session is created for the joined RAN nodes with IP multicast capability to use IP multicast, and the DGWs in the CN-UPF forwards the same received traffic flow towards different target, e.g. destined to different DGWs or the RAN nodes, where the packet flow is split by replicating the received packets from the source input and forwarded to two or more target outputs (paragraphs [0201] – [0202]), where the apparatus stores a groupcast context comprising the TGSID value, a groupcast IP flow identifier value, a downlink data gateway address or port value of a groupcast IP flow, and one or more virtual cell identifiers that has activated the groupcast service (paragraph [0427]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Navratil, Liao, and Park before him or her, to incorporate the SMF selecting UPFs as taught by Park, to improve the modified UPF of Navratil-Liao for IP multicast packets transmission through different UPFs to other UEs. The motivation for doing so would have been to efficiently managing an UP connection resource of a PDU session in a cellular wireless communication system (paragraph [0002] of Park).

Regarding claim 18, Navratil and Liao disclose the SMF entity of claim 17, but Navratil and Liao do not explicitly disclose wherein the instructions further cause the SMF entity to determine each of a plurality second UPF entities based on the second address information, wherein when the first UPF entity and each of the second UPF entities are different function entities, the first session information comprises information about a tunnel between a second UPF entity and the first UPF entity or comprises the second address information and the information, wherein the second UPF entity is where each of the second terminals is located.
Park discloses SMF selects a plurality of anchor UPFs through the UPF selection, where the SMF transfers the N3 tunnel information generated by the RAN to the UPF1 that is an end-point of the N3 tunnel, and anchor UPF2 acquires all tunnel related information for the N9 tunnel setup (paragraphs [0100], [0104]). The UPF1 and UPF2 are different UPFs.
Since Liao discloses the one or more DGWs (data gateways) in the CN-UPF checks the IP multicast address and determines how to forward the group service packets if a PDU multicast session is created for the joined RAN nodes with IP multicast capability to use IP multicast, and the DGWs in the CN-UPF forwards the same received traffic flow towards different target, e.g. destined to different DGWs or the RAN nodes, where the packet flow is split by replicating the received packets from the source input and forwarded to two or more target outputs (paragraphs [0201] – [0202]), where the apparatus stores a groupcast context comprising the TGSID value, a groupcast IP flow identifier value, a downlink data gateway address or port value of a groupcast IP flow, and one or more virtual cell identifiers that has activated the groupcast service (paragraph [0427]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Navratil, Liao, and Park before him or her, to incorporate the SMF selecting different UPFs as taught by Park, to improve the modified UPF of Navratil-Liao for IP multicast packets transmission through different UPFs to other UEs. The motivation for doing so would have been to efficiently managing an UP connection resource of a PDU session in a cellular wireless communication system (paragraph [0002] of Park).

Regarding claim 19, Navratil and Liao disclose the SMF entity of claim 18, but Navratil and Liao do not explicitly disclose wherein the instructions further cause the SMF entity to be configured to send the information and the first UPF entity to the second UPF entity.
Park discloses SMF selects a plurality of anchor UPFs through the UPF selection, where the SMF transfers the N3 tunnel information generated by the RAN to the UPF1 that is an end-point of the N3 tunnel, and anchor UPF2 acquires all tunnel related information for the N9 tunnel setup (paragraphs [0100], [0104]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Navratil, Liao, and Park before him or her, to incorporate the SMF selecting different UPFs as taught by Park, to improve the modified UPF of Navratil-Liao for IP multicast packets transmission through different UPFs to other UEs. The motivation for doing so would have been to efficiently managing an UP connection resource of a PDU session in a cellular wireless communication system (paragraph [0002] of Park).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
BAEK et al – the SMF provides session management functionality, where one of the UEs has several session, and a different SMF is assigned per session to manage the session, and the UPF is set up using control signal information produced by the SMF
QIAO et al – the AMF sends the message to RAN that includes PDU Session ID, CN N3 tunnel info (e.g. UPF address or identity) for the PDU session, PDU session type, Ethernet packet filter set information, Ethernet header compression capability parameter and/or the like
PARK et al – the user plane protocol stack includes sequence numbering; header compression and decompression (e.g., ROHC); transfer of user data; reordering and duplicate detection; PDCP PDU routing (e.g., for split bearers); retransmission of PDCP SDUs; ciphering, deciphering, and integrity protection; PDCP SDU discard; PDCP re-establishment and data recovery for RLC AM; and/or duplication of PDCP PDUs
Li et al – the UPF monitors for data traffic within the first PDU session associated with a P2P traffic flow handled by the first PDU session and at least a second PDU session, the first PDU session corresponding to PDU traffic in a first portion of the core and a first radio access network portion, the second PDU session corresponding to PDU traffic in a second portion of the core and a second radio access network portion, and communicates with one or more SMFs to trigger a configuration or reconfiguration of traffic handling in response to detection of data traffic associated with the P2P traffic flow
TALEBI FARD et al – the SMF receives a first message requesting establishment of a PDU session for transmission of IoT data from a wireless device from an AMF, determines that the PDU session requires a network exposure function that supports IoT data transmission, and sends a request to establish a connection for the PDU session with the network exposure function to a UPF
KIM et al – the SMF transmits a request message for discarding traffic buffering to a UPF when a notification of the detection of particular traffic associated with a wireless device has been received, and transmits a message for triggering the wireless device to establish a new PDU session to an AMF
LI et al – the network provides information regarding provision of network slice selection information, where the information includes whether a service will be provide via a user plane or a control plane connection, network slice information, additional connections to be formed, separate encryption for such connections, etc.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448. The examiner can normally be reached Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468